Title: To George Washington from Major General Nathanael Greene, 24 October 1778
From: Greene, Nathanael
To: Washington, George


          
            sir,
            Camp Fredericksburg October 24th 1778
          
          Agreeable to your Excellencys commands I have been in company with Colo. Putnam and examined all the Country from this place to Fish Kill from FishKill to Pecks Kill and from Pecks Kill to Crumpond, Croten and Bedford and from thence up through Salem to this Place and can find but one Tract of Woodland of sufficient extent to Hut 
            
            
            
            the Army collectively. That is called the Furnace Lot and lies a little below Kings Ferry upon the Post Road from Pecks Kill to New York—This Tract contains near 1500 Acres and is well Wooded and Watered and is advantageously situated to receive supplies from the Western States. The Ground is broken and intersected with a great number of Sloughs.
          There is besides the Furnace Lot several other Pieces of Woodland adjoining of much the same make.
          An Army might be Huted by Brigades in the Highlands from Pecks Kill to FishKill but there is no Ground where the Army can be Huted collectively, besides which it will be a difficult Position to supply the Troops with Provisions and Forage in the Winter; I think also the situation would be rather unhealthy and there is no ground to exercise and Manœuvre the Troops upon. Their Situation in the High Lands will be little better than in a Goal.
          The Troops may also be Huted by Brigades in the Neighbourhood of Crumpond or Croten perhaps in a circle of Six or Eight Miles. The Country appears to be all divide<d> into small Farms of about 200 Acres principally cleared up, with only a sufficiency of Wood reserved for the use of the Farms.
          I had a full View of all the Country as low down as North Castle. Lower than which I have not examined; But Major Lee of the Light Dragoons promises to examine the lower Country down as low as the White Plains, being instructed what observations to make—He is to report the beginning of the Week.
          Here I think proper to observe that almost all the Forage that can possibly be spared by the Farmers from Kings Ferry to the White Plains and from Pecks Kill to Danbury has been already consumed. Indeed all the Forage below the Danbury route is nearly spent clear down to the Sound. I am with due respect Your Excellencys Most obedient humble Servt
          
            Nath. Greene Q.M.G.
          
        